Title: To Thomas Jefferson from William Linn, 25 May 1797
From: Linn, William
To: Jefferson, Thomas


                    
                        Sir
                        New-York, May 25th. 1797.
                    
                    I beg you to excuse the liberty I take in enclosing to you a list which has appeared in the newspapers of the names and numbers of the Indian tribes in North America. A circular address which accompanies it will inform you of the occasion of giving you this trouble. I have nothing to plead for interrupting your attention a moment to the affairs of the nation at this alarming and eventful period, but that from your researches into this and other subjects interesting to a philosophic mind, you possess the best information.
                    Besides the names mentioned in the Address, and which are not found in your list, there are, in the treaty concluded at Greenville, Aug. 3d. 1795, the names of Eelriver and Weeás. I find that some to give the whole number of inhabitants, multiply the number of the warriors by six. This proportion is, perhaps, too great. You incline to fix the proportion to be as 3 to 10, and which, for any thing I have yet seen, is nearer the truth.
                    You will easily perceive that I have not yet read or thought much on this subject. Whatever communications your leisure will permit you make, or whatever directions you will please to give as to the sources of information, will be gratefully acknowledged by Your Obedient And humble servant
                    
                        Wm Linn
                    
                